Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species 3 in Figures 12-15 in the reply filed on 6/28/2021 is acknowledged.
Claims 7, 11, 12, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/28/2021.


DETAILED ACTION
	This is the first action on the merits for application 16/390818.  Claims 1-12, 18-22 are currently pending in this application. Claims 7, 11, 12, and 20 are withdrawn.  Claims 1-6, 8-10, 12, 18, 19, 21, and 22 are currently under examination.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 6, 8, and 18 is/are rejected under 35 U.S.C. 10a1 as being anticipated by KUHL (2018/0180141).

Regarding Claim 1, KUHL teaches a drive clutch having an engine braking feature for a continuously variable transmission, the drive clutch comprising: a post configured to be coupled to an output of an engine; a fixed sheave (42) coupled to the post (46a), the fixed sheave (42) having a fixed sheave belt engagement face (48) and a central recess: a movable sheave assembly (44) mounted on the post (46a), the movable sheave assembly (44) having a movable sheave belt engaging face (50) that is configured to move axially on the post (46a) to move the movable sheave belt engaging face (50) in relation to the fixed sheave belt engaging face (48) depending on a rotational speed of the drive clutch; and an idler bearing (100)(120) mounted on the post (46a) at least in part between the movable sheave belt engaging face (50) of the movable sheave assembly (44) and the fixed sheave belt engaging face of the fixed sheave (42): and a one-way rotational assembly (98)(94)(92) received within the central recess of the fixed sheave, the one-way rotation assembly (98)(94)(92) engaging the 

Regarding Claim 2, KUHL teaches wherein the idler bearing (100)(120) has a first portion positioned at least in part between the movable sheave belt engaging face (50) of the movable sheave assembly and the fixed sheave belt engaging face (48) of the fixed sheave and a second portion (122) received within the central recess of the fixed sheave (42).

Regarding Claim 4, KUHL teaches wherein the one-way rotational assembly (98)(94)(92) includes a housing (122) having a portion positioned between the engagement face of the fixed sheave (42) and the idler bearing (100)(120).

Regarding Claim 6, KUHL teaches further comprising: a thrust washer (96) positioned between the one-way rotational assembly and an inner surface in the central recess of the fixed sheave.

Regarding Claim 8, KUHL teaches a vehicle with a continuously variable transmission with an engine braking function, the vehicle comprising: an engine to produce torque; a continuously variable transmission including, a drive clutch, the drive clutch including, a post (46a) coupled to an output of the engine, a fixed sheave (42) coupled to the post (46a), the fixed sheave (42) having a fixed sheave belt engagement 

Regarding Claim 18, KUHL teaches a drive clutch of a continuously variable transmission having an engine braking function, the drive clutch comprising: a post 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUHL (2018/0180141) in view of VUKSA (2011/0092325)

Regarding Claim 5, TSUKAMOTO does not teach further comprising: a seal positioned to engage the one-way rotational assembly and the idler bearing.
VUKSA teaches further comprising: a seal (304) positioned to engage the one-way rotational assembly and the idler bearing.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the drive clutch in TSUKAMOTO to include the seal in VUKSA to prevent damage to the bearings caused by debris.


Allowable Subject Matter
Claims, 3, 9, 10, 19, 21, 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest wherein the one-way rotational assembly further comprises: a sprag received within the central recess of the fixed sheave, the sprag having an inner surface that is engaged with the second portion of the idler bearing, the sprag having a one-way rotation feature; and a sprag housing, at least a portion of the sprag housing receive within the central recess of the fixed sheave, an 
The prior art does not teach or suggest wherein the one-way rotational assembly further comprises: a sprag received within the central recess of the fixed sheave, the sprag having an inner surface that is engaged with the second portion of the idler bearing, the sprag having a one-way rotation feature; and a sprag housing, at least a portion of the sprag housing receive within the central recess of the fixed sheave, an inner surface of the sprag housing received within the central recess engaging an outer surface of the sprag. an outer surface of the sprag housing received within the central recess engaging an inner surface of the central recess of the fixed sheave with the other elements in Claim 9.
The prior art does not teach or suggest wherein the one-way rotational assembly further comprises: a sprag received within the central recess of the fixed sheave, the sprag having an inner surface that is engaged with the second portion of the idler bearing, the sprag having a one-way rotation feature; and a sprag housing, at least a portion of the sprag housing receive within the central recess of the fixed sheave, an inner surface of the sprag housing received within the central recess engaging an outer surface of the sprag, an outer surface of the sprag housing received within the central recess engaging an inner surface of the central recess of the fixed sheave with the other elements in Claim 19.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018.  The examiner can normally be reached on 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/Primary Examiner, Art Unit 3654